      
      




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7       CYNTHIA FALLS, et al.                               Case No. 2:17-cv-00019-GMN-PAL
 8                                         Plaintiffs,                    ORDER
               v.
 9                                                             (Mot Reconsider – ECF No. 87)
         DESERT PALACE, INC.,                                    (Mot Seal – ECF No. 88)
10                                                            (Motion to Amend – ECF No. 95)
                                          Defendant.
11

12            Before the court is plaintiffs’ Motion for Reconsideration of Order Denying Emergency
13   Motion to Extend Discovery Deadlines (ECF No. 87), and plaintiffs’ Motion for Leave to File
14   Under Seal Declaration of Kathleen J. England in Support (ECF No. 88). The court has considered
15   the motions, defendants’ Opposition (ECF No. 93), plaintiffs’ Reply (ECF No. 94), Plaintiff’s
16   Clarifying Correction (ECF No. 95) which was docketed as a Motion to Amend/Correct Reply,
17   and defendant’s Response (ECF No. 96).
18            The motion to reconsider requests reconsideration of the court’s Order (ECF No. 86)
19   denying plaintiffs’ request to extend the discovery cutoff a fourth time for 90 days. The emergency
20   motion was filed after the third extension of the discovery cutoff. The motion to reconsider is
21   supported by the declaration of Ms. England who provides more details of the nature and timing
22   of lead counsel’s family medical issues on which the emergency motion was initially based and an
23   update on those circumstances.
24            While the court empathizes with the personal toll family medical issues take, the court
25   denies the motion for reconsideration. The motion does not meet the standard for reconsideration.
26   For the reasons stated in the Order (ECF No. 86) denying the emergency motion, plaintiffs have
27   had more than adequate time to complete discovery within the extended time allowed. Plaintiffs’
28   counsel intentionally delayed scheduling depositions in this case for various reasons unrelated to
                                                         1
      
      




 1   family medical issues, declined to delegate responsibility to take depositions to other attorneys

 2   actively involved in the case, and now seeks to take an additional 20 depositions after the close of

 3   discovery without seeking a stipulation or leave of court to take more than 10 depositions allowed

 4   by Rule 30.

 5          For these reasons,

 6          IT IS ORDERED that:

 7          1. Plaintiffs’ Motion for Reconsideration of Order Denying Emergency Motion to Extend

 8              Discovery Deadlines (ECF No. 87) is DENIED;

 9          2. Plaintiffs’ Motion for Leave to File Under Seal Declaration of Kathleen J. England in

10              Support (ECF No. 88) is GRANTED.

11          3. Plaintiff’s Motion to Amend/Correct (ECF No 95) is GRANTED.

12          DATED this 26th day of December 2018.
13

14
                                                          PEGGY A. LEEN
15                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
